DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 09/27/2021.  Claims 1-20 have been considered and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

an indicator of lagged web page views” and “lagged web page views.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6, 8-11, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ARIYOSHI et al. (US 2015/0112900 A1, hereinafter referred to as ARIYOSHI), in view of Fang et al. (US 6,928,398 B1, hereinafter referred to as Fang), and further in view of Heching et al. (US 7,054,828 B2, hereinafter referred to as Heching), and Achin et al. (US 2018/0046926 A1, hereinafter referred to as Achin), and Jamal et al. (US 2012/0330881 A1, hereinafter referred to as Jamal), and Sorjamaa et al. (“Methodology for long-term prediction of time series,” hereinafter referred to as Sorjamaa).
As to claim 1, ARIYOSHI teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices (see paragraphs [0166]-[0168], computer-readable recording medium, [0056], a time-series data storage device 2, and a time-series data prediction device 3), cause the one or more computing devices to perform operations to facilitate generation of prediction models, the method comprising: 
 identifying a predetermined plurality of parameter value sets, each parameter value set having parameter values that represent corresponding parameters inputting as a combination into  a time series prediction model to define a function of the corresponding time series prediction model  (see paragraphs [0023]-[0031],  clusters time-series data of an observation value of a predetermined observation target into clusters that are a plurality of similar groups…even if there is a change in the observation value variation pattern, the time-series data prediction device can accurately calculate the predicted value of the time-series data…predicts time-series data using the given time-series data and the prediction model generated for each of the clusters by the prediction model generation unit; [0050]-[0051]…the previous prediction model is a slightly previous prediction model in many cases, prediction can be performed with high accuracy when there is a large power change recently. When the pattern of power use has changed, for example, when summer vacation begins, the use of the average use prediction model makes it easy to follow the change; [0098]…generates an approximation model, which is approximated from a plurality of functions (basis functions) and weighting coefficients of the functions; [0113]);
 implementing each identified parameter value set into the corresponding time series prediction model to generate a prediction value in accordance with a set of observed time series data (see paragraphs [0045]-[0050]; [0073]-[074]; [0098]…prediction model generation section 43 generates a prediction model from the approximation model to predict each observation value of the time-series data of the prediction use period); 
using the prediction values to select a parameter value set, from among the parameter value sets, that results in a least amount of prediction error (see paragraphs [0050]…(step S40), [0089] and [0141], selects a prediction model with the smallest error (step S490)), wherein the least amount of error is determined by comparing each prediction value of the set of prediction values to one observed value from a second portion of the observed time series data, and wherein an amount of prediction values is equal to an amount of observed values from the second portion (see paragraphs [0012]-[0016]…evaluation unit may compare at least a predicted value calculated by the prediction model acquired from the storage unit, a predicted value calculated by the prediction model generated by the prediction model generation unit, and a predicted
value calculated by an average use prediction model to acquire a predicted value based on an average of time-series data of a predetermined period, using the test data. The prediction unit may calculate a predicted value of an observation value using a prediction model having a best result of the comparison of the evaluation unit and the prediction data acquired by the acquisition unit…; [0050]-[0051], [0063], [0074]… prediction model with the smallest error (step S40)…; and 
utilizing the selected parameter value set to generate a time series prediction model, wherein the time series prediction model is subsequently used to predict values expected to occur at some future point in time (see paragraphs [0047]-[0048], [0055] and [0162]-[0164], generates a prediction model in each category (cluster), and obtains a predicted value of the future energy demand from the change in the past energy demand using the generated prediction model). 
But ARIYOSHI fails to explicitly teach wherein the parameters comprise an indication of order of differences, and each parameter value within each parameter value set is selected by:
selecting a value from one of a plurality of strata, for a corresponding parameter, based on probabilities associated with each strata of the plurality of strata for the corresponding parameter.
However, Fang teaches wherein the parameters comprise an indication of order of differences, and each parameter value within each parameter value set (see col. 3, lines 29-51…differencing orders; col. 7, lines 46-67…) and, in combination, Heching teaches selected by: 
selecting a value from one of a plurality of strata, for a corresponding parameter, based on probabilities associated with each strata of the plurality of strata for the corresponding parameter (see col. 2, lines 25-67…selecting a subset of members from a target population. (Block 1). This step may be performed by implementing probability sampling techniques, which are based on the assumption that every member in the population has some known, positive probability of being selected as a member of the subset….In probability sampling, every member of the population has a positive probability of being selected as a member of the sample...; col. 3, lines 4-40…Stratified sampling: each member of the population is assigned to a stratum. Simple random sampling is used to select within each stratum...By using probability sampling, one can compute the probability that a given member of the population is included in the sample (which may be referred to as the "inclusion probability" for that member of the population)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI and Fang to add a subset selection of members from a target population using probability sampling for the combination system of ARIYOSHI and Fang, as taught by Heching above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an accurate indication of past behavior of a target population, but which also establishes an accurate basis from which to determine the future likely beliefs and behavior of a target population as suggested by Heching (col.1, lines 45-49 and 53-58).
However, ARIYOSHI and Fang fail to explicitly teach an indicator of lagged web page views.
Achin teaches an indicator of lagged web page views (paragraphs [0358]-[00359]…, 
wherein using the broadest reasonable interpretation, Examiner interprets “the time indicators associated with the observations and/or, based on intervals between the times associated with successive observations…” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Fang and Heching by adding a subset selection of members from a target population using probability sampling for the combination system of ARIYOSHI, Fang and Heching as taught by Achin above.  The modification would have been obvious because one of ordinary skill would be motivated to enhance the efficiency (e.g., reduce the computational resource usage) of time-series modeling techniques based on the time-series data, as suggested by Achin ([0363]).
But ARIYOSHI, Fang, Heching and Achin fail to explicitly teach wherein each strata of the plurality of strata for the corresponding parameter includes a subportion of a plurality of potential parameter values and the strata is associated with a corresponding probability, used to select the value, determined based on a distribution of previously selected parameter values for previous prediction models.
However Jamal teaches wherein each strata of the plurality of strata for the corresponding parameter includes a subportion of a plurality of potential parameter values and the strata is associated with a corresponding probability (see paragraphs [0009]-[0010]…data may be transformed according to action number into stratified data including strata, with each of the strata representing actions for one or more action numbers…; [0025]-[0027]… Hazard functions may be estimated from the strata, indicated at 36. A "hazard function," as used herein, is a probability measure that a customer will have a next action at a given time after a previous action; conditional on the occurrence of the previous action…A likelihood (a probability) of a next action may be calculated from a hazard function for a stratum, indicated at 38. The likelihood may be calculated with a computer and may provide a likelihood of next action at one or more different time points from the latest action taken by individual customers whose latest action has an action number for which the stratum represents actions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Fang, Heching and Achin to associate a probability to each strata in the combination system of ARIYOSHI, Fang, Heching and Achin as taught by Jamal above.  The modification would have been obvious because one of ordinary skill would be motivated to provide additional insights into which attributes are the key drivers of customer experience and which of the firm's processes and systems need to be improved to ensure an enhanced customer experience, as suggested by Jamal (see paragraph [0013]).
However, ARIYOSHI, Fang, Heching, Achin and Jamal fail to explicitly teach:
select the value, determined based on a distribution of previously selected parameter values for previous prediction models.
Sorjamaa teaches:
select the value, determined based on a distribution of previously selected parameter values for previous prediction models (see page 2862, 2. Time series prediction …prediction of future values based on the previous values and the current value of the time series (see Eq. (1)); 2.1. Recursive prediction strategy… uses the predicted values as known data to predict the next ones…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Fang, Heching, Achin and Jamal to associate a probability to each strata in the combination system of ARIYOSHI, Fang, Heching, Achin and Jamal, as taught by Sorjamaa above.  The modification would have been obvious because one of ordinary skill would be motivated to use input selection as an essential pre-processing stage to guarantee high accuracy, efficiency and scalability in time series modeling, as suggested by Sorjamaa (page 2862, right column, 3. 1. Input selection strategies).
As to claim 2, ARIYOSHI teaches wherein each parameter value within each of parameter value set is selected in accordance with a given range of parameter values for each parameter, the given range including the plurality of potential parameter values for the corresponding parameter selected based on recent time series data of the set of observed time series data (see paragraphs [0009]-[0011] and [0026]-[0029]… acquire observation values that continue at predetermined time intervals, as a prediction data, from time-series data of an observation value of a predetermined observation target and acquires a training data; wherein Examiner interprets the time intervals as “a given range” and “acquire observation values that continue at predetermined time intervals” to  teach the limitation; [0047]…time-series data prediction device sets the latest time-series data... and xn of the prediction use period of 3 days, wherein the latest time-series data are interpreted as recent time series data); wherein a first given range for an order of differences is less than a second given range for the previous number of lagged web page views (see paragraphs [0019] and  [0088]-[0089], wherein using the broadest reasonable interpretation, Examiner interprets “…a record deviation amount that is a difference between an observation value and the predicted value calculated by the prediction unit using the prediction data…record deviation amount is smaller than a predetermined value…” to teach the limitation).

As to claim 3, ARIYOSHI teaches wherein the generation of the time series prediction model is initiated based on a request for one or more prediction values (see paragraphs [0009] and [0073], the prediction model learned by the prediction model generation unit 34 is configured by an approximation model to calculate the predicted value of each observation value of the time-series data of the prediction use period from the time-series data of the prediction use period).

As to claim 4,  ARIYOSHI fails to explicitly teach wherein the parameters within the time series prediction model further comprise a number of differencing terms, and a number of lagged white noise terms.
However Fang teaches wherein the parameters within the time series prediction model comprise a number of differencing terms, and a number of lagged white noise terms (see col. 3, lines 1-45, ARIMA, differencing orders, past values (univariate modeling) or a combination of past values viewed in conjunction with other time series (multivariate modeling), white noise series).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of ARIYOSHI to add modeling and prediction based upon past values (univariate modeling) or a combination of past values viewed in conjunction with other time Series (multivariate modeling), through increasingly complex ARIMA Statistical modeling techniques in the system of ARIYOSHI, as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model which can be used to improve a prior model and performing Sensitivity analyses on the created models, as suggested by Fang (see col.2, lines 64-67 and col. 3, lines 1-11).

As to claim 5, ARIYOSHI, Heching, and Jamal fail to explicitly teach wherein the time series prediction model comprises an autoregressive integrated moving average (ARIMA) model.
However, Fang teaches wherein the time series prediction model comprises an autoregressive integrated moving average (ARIMA) model (see abstract, col. 3, lines 1-45, ARIMA).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of ARIYOSHI to add an autoregressive integrated moving average (ARIMA) model in the system of ARIYOSHI, as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model, which can be used to improve a prior model, and to perform Sensitivity analyses on the created models as suggested by Fang (see col.2, lines 64-67 and col. 3, lines 1-11).

As to claim 6, ARIYOSHI teaches the method further comprising
selecting a portion of the plurality of potential parameter values based on a predetermined number of recent observed time series data values of a set of observed time series data (see paragraphs [0046]-[0047]…time-series data prediction device sets the latest time-series data... and xn of the prediction use period of 3 days, wherein the latest time-series data are interpreted as recent time series data).
But ARIYOSHI fails to explicitly teach:
for each parameter, dividing portion of the plurality of potential parameter values into the plurality of strata, wherein each strata of the plurality of strata includes the subportion of the portion of the plurality of potential parameter values.
However, Heching teaches:
           for each parameter, dividing portion of the plurality of potential parameter values into the plurality of strata, wherein each strata of the plurality of strata includes the subportion of the portion of the plurality of potential parameter values (see col. 3, lines 4-13...Stratified sampling: each member of the population is assigned to a stratum. Simple random sampling is used to select within each stratum... col. 6, lines 24-32… Stratified sampling classifies the population elements into sub-populations, or strata, and samples separately from each stratum); and
 assigning the corresponding probability weight to each strata (see col. 2, lines 55-67…Simple random sampling: all members of population have equal probability of being selected (In this case, if the size 65 of the population is N and the sample size is n, then a member of the population has probability n/N of being selected as element of the sample; col. 5, lines 12-67 to col. 6, lines 1-17… p(s) is the probability that sample s is selected from the set of all possible samples in S).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of ARIYOSHI by adding stratified sampling that classifies the population elements into sub-populations, or strata, and samples separately from each stratum in ARIYOSHI’s system as taught by Heching above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an accurate indication of past behavior of a target population, but which also establishes an accurate basis from which to determine the future likely beliefs and behavior of a target population as suggested by Heching (col.1, lines 45-49 and 53-58).

As to claim 8, ARIYOSHI fails to explicitly teach wherein each of the time series prediction model comprises an autoregressive integrated moving average (ARIMA) model. 
However Fang teaches wherein each of the time series prediction model comprises an autoregressive integrated moving average (ARIMA) model (see abstract, col. 3, lines 1-45, ARIMA). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of ARIYOSHI to add an autoregressive integrated moving average (ARIMA) model in the system of ARIYOSHI, as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model, which can be used to improve a prior model, and to perform Sensitivity analyses on the created models (see col.2, lines 64-67 and col. 3, lines 1-11) as suggested by Fang.

As to claim 9, ARIYOSHI fails to explicitly teach wherein the prediction model comprises a moving average model or an autoregressive model.
However Fang teaches wherein the prediction model comprises a moving average model or an autoregressive model (see abstract, col. 3, lines 1-45, ARIMA, moving-average, autoregressive).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of ARIYOSHI to add an autoregressive integrated moving average (ARIMA) model in the system of ARIYOSHI, as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model, which can be used to improve a prior model, and to perform Sensitivity analyses on the created models (see col.2, lines 64-67 and col. 3, lines 1-11) as suggested by Fang.

As to claim 10, ARIYOSHI teaches a method to facilitate generation of prediction models, the method comprising: 
identifying a predetermined number of parameter value sets, each parameter value set having parameter values that represent corresponding parameters for inputting as a combination into a time series prediction model to define a function of the corresponding time series prediction model, wherein the parameters comprise an order of differences or a number of previous values  (see paragraphs [0023]-[0031],  clusters time-series data of an observation value of a predetermined observation target into clusters that are a plurality of similar groups….even if there is a change in the observation value variation pattern, the time-series data prediction device can accurately calculate the predicted value of the time-series data…predicts time-series data using the given time-series data and the prediction model generated for each of the clusters by the prediction model generation unit; [0050]-[0051]…the previous prediction model is a slightly previous prediction model in many cases, prediction can be performed with high accuracy when there is a large power change recently. When the pattern of power use has changed, for example, when summer vacation begins, the use of the average use prediction model makes it easy to follow the change; [0098]…generates an approximation model, which is approximated from a plurality of functions (basis functions) and weighting coefficients of the functions; [0113]);
implementing each identified parameter value set into the corresponding  time series prediction model to generate a prediction value in accordance with a set of observed time series data (see paragraphs [0045]-[0050], time-series data; [0126], wherein Examiner interprets the prediction model learning process as a second computing process); 
determining, by a third computing process, a parameter value set, from among the parameter value sets, resulting in a least amount of prediction error (see paragraphs [0089] and [0141], where Examiner interprets the evaluation unit process 35 as a third computing process and selects a prediction model with the smallest error (step S490));  and 
utilizing, by a fourth computing process, the parameter value set to generate a prediction model, wherein, when a parameter value within the determined parameter value set equals zero, a different time series prediction model is supplemented with the parameter values to generate the prediction model for use in predicting values (paragraphs [0107]-[0112]…the second feature amount extraction section 42 performs initialization as a,=1 (i=l, 2, ... , D) and Ɵi=0 (i=l, 2, ... , D)…the approximation model preparation process based on the model learning using the second feature amount, which is performed by the prediction model generation section….), and wherein the prediction model is subsequently used to predict values expected to occur at some future point in time (see paragraphs [0027],  wherein Examiner interprets the prediction model generation process as a fourth computing process, [0047]-[0048], [0055] and [0162]-[0164], generates a prediction model in each category (cluster), and obtains a predicted value of the future energy demand from the change in the past energy demand using the generated prediction model), wherein the first, second, third, and fourth computing processes are performed by one or more processors ([0166], CPU)). 
But ARIYOSHI fails to explicitly teach each parameter value within each parameter value set is selected by: 
selecting a value from one of a plurality of strata, for a corresponding parameter, based on probabilities associated with each strata of the plurality of strata.
However Heching teaches each parameter value within each parameter value set is selected by:
selecting a value from one of a plurality of strata, for a corresponding parameter, based on probabilities associated with each strata of the plurality of strata for the corresponding parameter (see col. 2, lines 25-67…selecting a subset of members from a target population.(Block 1). This step may be performed by implementing probability sampling techniques, which are based on the assumption that every member in the population has some known, positive probability of being selected as a member of the subset….In probability sampling, every member of the population has a positive probability of being selected as a member of the sample...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of ARIYOSHI by adding a subset selection of members from a target population using probability sampling for ARIYOSHI’s system as taught by Heching above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an accurate indication of past behavior of a target population, but which also establishes an accurate basis from which to determine the future likely beliefs and behavior of a target population as suggested by Heching (col.1, lines 45-49 and 53-58).
But ARIYOSHI and Heching fail to explicitly teach wherein each strata of the plurality of strata for the corresponding parameter includes a subportion of a plurality of potential parameter values for the corresponding parameter and the strata is associated with a corresponding probability, used to select the value, determined based on a distribution of previously selected parameter values for previous prediction models.
However Jamal teaches wherein each strata of the plurality of strata for the corresponding parameter includes a subportion of a plurality of potential parameter values for the corresponding parameter and the strata is associated with a corresponding probability, used to select the value, determined based on a distribution of previously selected parameter values for previous prediction models (see paragraphs [0009]-[0010]…data may be transformed according to action number into stratified data including strata, with each of the strata representing actions for one or more action numbers…; [0025]-[0027]…A likelihood (a probability) of a next action may be calculated from a hazard function for a stratum, indicated at 38. The likelihood may be calculated with a computer and may provide a likelihood of next action at one or more different time points from the latest action taken by individual customers whose latest action has an action number for which the stratum represents actions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI and Heching to associate a probability to each strata in the combination system of ARIYOSHI and Heching’s system as taught by Jamal above.  The modification would have been obvious because one of ordinary skill would be motivated to provide additional insights into which attributes are the key drivers of customer experience and which of the firm's processes and systems need to be improved to ensure an enhanced customer experience, as suggested by Jamal (see paragraph [0013]).

As to claim 11, ARIYOSHI teaches wherein each parameter value within each parameter value set is selected in accordance with a given range of parameter values for each parameter, the given range of parameter values including the plurality of potential parameter values of the corresponding parameter (see paragraphs [0009]-[0011], observation values that continue at predetermined time intervals, as a prediction data, from time-series data of an observation value of a predetermined observation target and acquires a training data; wherein Examiner interprets the time intervals as “a given range”), the plurality of potential parameter values selected based on based on a distribution of previous parameter values associated with one or more of previous prediction models (see paragraphs [0017]…time-series data used as a prediction data in the previous prediction in the training data; [0047]-[0051]…uses an average of the consecutive time-series data of the prediction use period).

As to claim 12, ARIYOSHI, Heching, and Jamal fail to explicitly teach wherein the prediction model comprises a moving average model or an autoregressive model.
However Fang teaches wherein the parameters within the prediction model comprise at least one of a number of differencing terms, a number of previous values of a metric to be predicted, and a number of lagged white noise terms (see col. 3, lines 1-45, ARIMA, differencing orders, past values (univariate modeling) or a combination of past values viewed in conjunction with other time series (multivariate modeling), white noise series). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Heching, and Jamal to add modeling and prediction based upon past values (univariate modeling) or a combination of past values viewed in conjunction with other time Series (multivariate modeling), through increasingly complex ARIMA Statistical modeling techniques in the combination system of ARIYOSHI, Heching, and Jamal’s system as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model which can be used to improve a prior model and performing Sensitivity analyses on the created models, as suggested by Fang (col.2, lines 64-67 and col. 3, lines 1-11).

As to claim 13, ARIYOSHI, Heching, and Jamal fail to explicitly teach wherein the parameters within the prediction model comprise a number of differencing terms, a number of previous values of a metric to be predicted, and a number of lagged white noise terms.  
However Fang teaches wherein the parameters within the prediction model comprise a number of differencing terms, a number of previous values of a metric to be predicted, and a number of lagged white noise terms (see col. 3, lines 1-45, ARIMA, differencing orders, past values (univariate modeling) or a combination of past values viewed in conjunction with other time series (multivariate modeling), white noise series). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Heching, and Jamal to add modeling and prediction based upon past values (univariate modeling) or a combination of past values viewed in conjunction with other time Series (multivariate modeling), through increasingly complex ARIMA Statistical modeling techniques in the combination system of ARIYOSHI, Heching, and Jamal’s system as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model, which can be used to improve a prior model and performing Sensitivity analyses on the created models as suggested by Fang (col.2, lines 64-67 and col. 3, lines 1-11).

As to claim 14, ARIYOSHI, Heching, and Jamal fail to explicitly teach wherein, when a parameter that indicates a number or order of differencing terms is determined to equal zero, an autoregressive moving average model (ARMA) is selected as the different time series prediction model,  
However, Fang teaches wherein, when a parameter that indicates a number or order of differencing terms is determined to equal zero, an autoregressive moving average model (ARMA) is selected as the different time series prediction model, (see abstract, col. 3, lines 1-45, …estimation results may suggest that some parameters are zero …
ARIMA). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Heching, and Jamal to add an autoregressive integrated moving average (ARIMA) model in the combination system of ARIYOSHI, Heching, and Jamal’s system as taught by Fang above.  The modification would have been obvious because one of ordinary skill would be motivated to create a better model, which can be used to improve a prior model, and to perform Sensitivity analyses on the created models (see col.2, lines 64-67 and col. 3, lines 1-11) as suggested by Fang.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ARIYOSHI et al. (US 2015/0112900 A1, hereinafter referred to as ARIYOSHI), in view of Fang et al. (US 6,928,398 B1, hereinafter referred to as Fang), and further in view of Heching et al. (US 7,054,828 B2, hereinafter referred to as Heching), and Jamal et al. (US 2012/0330881 A1, hereinafter referred to as Jamal), and G. Peter Zhang (“Time series forecasting using a hybrid ARIMA and neural network model” hereinafter referred to as Zhang).

   As to claim 7, ARIYOSHI teaches wherein determining the parameter value set resulting in the least amount of prediction error (see paragraphs [0074], (time-series data xn…) and prediction model with the smallest error; [0141]).
But ARIYOSHI, Fang, Heching, and Jamal fail to explicitly teach comparing the prediction value with a corresponding observed time series data. 
However, Zhang teaches comparing the prediction value with a corresponding observed time series data (see pages 168-169…actual value and the forecast value for the 67 points out-of-sample is given in Fig. 4; pages 171-172, the point-to-point comparison between actual and predicted values is given in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Fang, Heching, and Jamal to add a time series forecasting using a hybrid ARIMA with point-to-point comparison between actual and predicted values in the combination system of ARIYOSHI, Fang, Heching, and Jamal’s system as taught by Zhang above.  The modification would have been obvious because one of ordinary skill would be motivated to have a combined model that can be an effective way to improve forecasting accuracy achieved by either of the models used separately (see abstract) as suggested by Zhang.

As to claim 15, ARIYOSHI teaches wherein determining the parameter value set resulting in the least amount of prediction error (see paragraphs [0074], (time-series data xn…) and prediction model with the smallest error ([0141]).
However, ARIYOSHI, Fang, Heching, and Jamal fail to explicitly teach comparing the prediction value with a corresponding observed time series data. 
Zhang teaches comparing the prediction value with a corresponding observed time series data (see pages 168-169…actual value and the forecast value for the 67 points out-of-sample is given in Fig. 4; pages 171-172, the point-to-point comparison between actual and predicted values is given in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of ARIYOSHI, Fang, Heching, and Jamal to add a time series forecasting using a hybrid ARIMA with point-to-point comparison between actual and predicted values in the combination system of ARIYOSHI, Fang, Heching, and Jamal’s system as taught by Zhang above.  The modification would have been obvious because one of ordinary skill would be motivated to have a combined model that can be an effective way to improve forecasting accuracy achieved by either of the models used separately (see abstract) as suggested by Zhang.

Examiner’s comments
For the record a complete prior art search was made for claims 16-20.  No art rejection is made for these claims.  The closest prior art G. Peter Zhang (“Time series forecasting using a hybrid ARIMA and neural network model” hereinafter referred to as Zhang)
teaches an ARIMA model with random errors.  However, there is no prior art to cover the following limitation: “…wherein the first portion does not overlap with the second portion; 
in a second iteration, implement each identified parameter value set into the corresponding ARIMA prediction model and use a third portion of the observedPage 8 of 35 4828-7842-5839 viApplication No. 14/919,395Attorney Docket No. P5475-US/237085Response Filed: 09/27/2021 Reply to Office Action of: 05/26/2021time series data set to generate a predicted value associated with each parameter value set, wherein the third portion partially overlaps with the second portion; 
compare the predicted value associated with each parameter value set to a fourth portion of the observed time series data set that corresponds with the predicted value to generate a second relative prediction error for each parameter value set, wherein the fourth portion does not overlap with the third portion; 
select the parameter value set associated with a least relative prediction error, from the first and second relative prediction errors for each parameter value set, for generating a time series prediction model; implement the selected parameter value set into the ARIMA prediction model to generate the time series prediction model;”
Response to Arguments
The Applicant’s arguments have been fully considered, but are not fully persuasive. 
Rejections based on 35 U.S.C. § 103
Rejection of Claims 1-3, 6, and 10-11
Arguments 
Argument 1
Applicant respectfully submits the Ariyoshi, Fang, Heching, Achin et al. (US 2018/0046926 A1, hereinafter referred to as Achin), (new gorund(s) of rejection, Jamal, and Sorjamaa references teach, alone or in combination, the pending claims.

Examiner response:
Examiner respectfully disagrees.  Ariyoshi, Fang, Heching, Jamal, and Sorjamaa
references fail to suggest, whether taken alone or in combination, the pending claims.
I. Claim 1 is not suggested by the references.
Applicant respectfully submits amended claim 1 is not rendered obvious in view of
the references, whether taken alone or together.
a. The references do not suggest the least amount of error is determined by comparing each prediction value of the set of prediction values to one observed value from a second portion of the observed time series data, and wherein an amount of prediction values is equal to an amount of observed values from the second portion.

Argument 2
Examiner respectfully disagrees.  Ariyoshi teaches, in paragraphs [0012]-[0016],” an evaluation unit may compare at least a predicted value calculated by the prediction model acquired from the storage unit, a predicted value calculated by the prediction model generated by the prediction model generation unit…” [0050]-[0051], [0063] and [0074]… prediction model with the smallest error (step S40)… the limitation.

b. The references do not suggest identifying a predetermined plurality of parameter value sets, each parameter value set having parameter values that represent corresponding parameters for inputting as a combination into a time series prediction model to define a function of the corresponding time series prediction model.

Argument 3
It is respectfully submitted that Ariyoshi fails to teach or suggest identifying a predetermined plurality of parameter value sets each set having parameter values that represent corresponding parameters for inputting as a combination into a time series prediction model to define a function of the corresponding time series prediction model, as recited in claim 1.

Examiner response:
Examiner respectfully disagrees. Ariyoshi teaches the limitation as explained in the
rejection above. Ariyoshi further teaches, [0047]-[0049], the prediction model is a
calculation expression for calculating the predicted value of time-series data of the
prediction target period subsequent to the time series data of the prediction use period
by inputting the time-series data of the prediction use period as an input parameter.
Heching teaches the limitation as explained in the rejection above. Heching further
teaches, col. 2, lines 1-5 ... selecting members from the population is preferably performed using probability sampling techniques ... col.6, lines 25-32, Stratified sampling classifies the population elements into sub-populations, or strata, and samples separately from each stratum. A stratification scheme defines the set of one or more characteristics based upon which the population is stratified. For example, suppose that one wishes to sample students from a particular school. One can then stratify the students according to which grade they are in, and then sample from within each stratum.
Jamal, (US 2012/0330881 A 1 ), teaches each strata of the plurality of 3dstrata including a subportion of the plurality of potential parameter values and the strata associated with a corresponding probability determined based on a distribution of previously selected parameter values for previous prediction models (see paragraphs [001 0] ... data may be transformed according to action number into stratified data including strata, with each of the strata representing actions for one or more action numbers ... ; [0025]-[0027] ...
Hazard functions may be estimated from the strata, indicated at 36. A "hazard function," as used herein, is a probability measure that a customer will have a next action at a given time after a previous action; conditional on the occurrence of the previous action ... A likelihood (a probability) of a next action may be calculated from a hazard function for a stratum, indicated at 38. The likelihood may be calculated with a computer and may provide a likelihood of next action at one or more different time points from the
latest action taken by individual customers whose latest action has an action number for
which the stratum represents actions).

Therefore, the cited arts Ariyoshi, Heching, Jamal (US 2012/0330881 A 1) and
Sorjamaa teach the limitation.

c. The references fail to suggest the parameters comprise an indication of an order of differences.
Argument 4
Fang does not suggest, even if considered in combination with other references, identifying a predetermined plurality of parameter value sets, each parameter value set having parameter values that represent corresponding parameters for inputting as a combination into a time series prediction model to define a function of the corresponding time series prediction model, wherein the parameters comprise an indication of an order of differences.

Examiner response:
Examiner respectfully disagrees. ARIYOSHI teaches, in [0023]-[0031] and [0050]-[0051], “identifying a predetermined plurality of parameter value sets, each parameter value set having parameter values that represent corresponding parameters inputting as a combination into  a time series prediction model to define a function of the corresponding time series prediction model.”
Fang teaches wherein the parameters comprise an indication of order of differences values and each parameter value within each parameter value set (see col. 3, lines 29-51 and col. 7, lines 46-67 ... differencing orders).
Therefore, the cited arts Ariyoshi and Fang teach the limitation.

d. The references fail to suggest the parameters comprise... an indicator of lagged web page views.

Argument 5
The cited references are silent with respect to any parameter comprising an indicator of lagged web page views.
Examiner response:
Examiner respectfully disagrees. First there is no support in the specification and rejected under 112(a).  Second, Achin et al. ((US 2018/0046926 A1, hereinafter referred to as Achin), new ground(s) of rejection), [0358]-[0359], teach the limitation.

a. The references fail to suggest selecting a value from one of a plurality of strata, for a corresponding parameter, based on probabilities associated with each strata of the plurality of strata for the corresponding parameter, wherein each strata of the plurality of strata for the corresponding parameter includes a subportion of a plurality of potential parameter values for the corresponding parameter and the strata is associated with a corresponding probability, used to select the value, determined based on a distribution of previously selected parameter values for previous prediction models.

Examiner response:
Examiner respectfully disagrees. Heching teaches the limitation as explained in the
rejection above:
selecting a value from one of a plurality of strata, for a corresponding parameter, based
on probabilities associated with each strata of the plurality of strata for the
corresponding parameter (see col. 2, lines 25-67 ... selecting a subset of members from
a target population .... every member in the population has some known, positive
probability of being selected as a member of the subset. ... In probability sampling, every member of the population has a positive probability of being selected as a member of the sample ... ; col. 3, lines 4-40 ... Stratified sampling: each member of the population is assigned to a stratum. Simple random sampling is used to select within each stratum ... By using probability sampling, one can compute the probability that a given member of the population is included in the sample (which may be referred to as the "inclusion probability" for that member of the population); col. 6, lines 26-27, Stratified sampling classifies the population elements into sub-populations, or strata, and samples separately from each stratum).

Jamal teaches wherein each strata of the plurality of strata for the corresponding
parameter includes a subportion of a plurality of potential parameter values for the
corresponding parameter and the strata is associated with a corresponding probability, used to select the value, determined based on a distribution of previously selected parameter values for previous prediction models, used to select the value, determined based on a distribution of previously selected parameter values for previous prediction models (see paragraphs [009] ... conditional proportional hazard model for repeated events may be used to compute a probability measure of a next action for an individual customer, conditional on the customer's previous action (i.e., last action); [001 0] ... data may be transformed according to action number into stratified data including strata, with each of the strata representing actions for one or more action numbers ... ; [0025]-[0027] ... A likelihood (a probability) of a next action may be calculated from a hazard function for a stratum, indicated at 38. The likelihood may be calculated with a computer and may provide a likelihood of next action at one or more different time points from the latest action taken by individual customers whose latest action has an action number for which the stratum represents actions).
Sorjamaa does teach “previous values and the current value of the time series are used as inputs for the prediction model…” (see 2. Time series prediction).
Therefore, the cited arts Heching, Jamal and Sorjamaa teach the limitation.

a. The references fail to suggest implementing each identified parameter value set into the corresponding time series prediction model to generate a prediction value in accordance with a set of observed time series data.

Argument 6
Ariyoshi fails to teach or suggest implementing parameter value sets into corresponding time series prediction models, especially, where the parameter value sets include parameter values selected by selecting a value for each parameter value set from one of a plurality of strata, for the corresponding parameter, based on probabilities associated with the plurality of strata, each strata of the plurality of strata associate with a corresponding probability.

Examiner response:
Examiner respectfully disagrees. ARIYOSHI and Jamal teach the limitation as explained in the rejection above.

e. The references are not properly combinable.
Examiner’s response:
Examiner respectfully provide an explanation for the rejection in the office.  For the reason of how these reference could allegedly be combined and how that combination could allegedly fit the stated motivation.

In response to applicant's argument that there is a lack of motivation to combine the Jamal reference with other references.  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

In this case, Jamal teaches computing a probability measure of a next action for an individual customer, conditional on the customer's previous action (i.e., last action).
([0009]) and customer data may be stratified, according to action number
and using a stratification routine, into strata, with each of the strata representing actions for one or more action numbers ([00120]).
Accordingly, combining Ariyoshi, Fang, Heching, Achin, and Jamal would have been obvious to one of ordinary skill in the art in order to teach the limitations of claim 1.

II. Claim 2 is not rendered obvious in view of the references.
Ariyoshi does teach as shown in the rejection above ([0019] and [0088]-[0089], wherein using the broadest reasonable interpretation, Examiner interprets “…record deviation amount is smaller than a predetermined value…”).  Claim 2 is not allowable.

III. Claim 10 is not suggested by the references.

Argument 7
The references further fail to suggest implementing, by a second computing process, each identified parameter value set into the corresponding time series prediction model to generate a prediction value in accordance with a set of observed time series data.

Examiner response:
Examiner respectfully disagrees. ARIYOSHI teaches the limitation as explained in the rejection above and reproduced here: (see paragraphs [0019] and  [0088]-[0089], wherein using the broadest reasonable interpretation, Examiner interprets “…a record deviation amount that is a difference between an observation value and the predicted value calculated by the prediction unit using the prediction data…record deviation amount is smaller than a predetermined value…” to teach the limitation).
.
a. The references fail to suggest utilizing, by a fourth computing process, the parameter value set to generate a prediction model, wherein, when a parameter value within the determined parameter value set equals zero, a different time series prediction model is supplemented with the parameter values to generate the prediction model for use in predicting values.

Argument 8
The cited references further fail to suggest utilizing, by a fourth computing process, the parameter value set to generate a prediction model, wherein, when a parameter value within the determined parameter value set equals zero, a different time series prediction model is supplemented with the parameter values to generate the prediction model for use in predicting values.
The cited references are silent with respect to a parameter value set equaling zero, and a time series prediction model is supplemented with the parameter values to generate the prediction model for use in predicting values. Applicant respectfully submits the references, even if taken together, do not render claim 10 obvious, at least for this reason.

Examiner response:
Examiner respectfully disagrees. ARIYOSHI teaches, paragraphs [0027], [0047]-[0048], [0055] and [0162]-[0164], wherein Examiner interprets the prediction model generation process as a fourth computing process, , generates a prediction model in each 
 He further teaches the limitation as explained in the rejection above and reproduced below:
([0107]-[0112]…the second feature amount extraction section 42 performs initialization as a,=1 (i=l, 2, ... , D) and Ɵi=0 (i=l, 2, ... , D)…the approximation model preparation process based on the model learning using the second feature amount, which is performed by the prediction model generation section….).
Applicant respectfully submits that claim 10 is rendered obvious by the cited references.

IV. Claim 14 is not suggested by the references.
Argument 9
Applicant respectfully submits the subject matter of claim 14 is not suggested by the cited references. The cited art does not discuss, at all, when a parameter that indicates a number or order of differencing terms is determined to equal zero, an autoregressive moving average model (ARMA) is selected as the different time series prediction model.  Applicant respectfully requests withdrawal of the rejection of claim 14.

Examiner response:
Examiner respectfully disagrees.  Fang teaches wherein, when a parameter that indicates a number or order of differencing terms is determined to equal zero, an autoregressive moving average model (ARMA) is selected as the different time series prediction model, (see abstract, col. 3, lines 1-45, …estimation results may suggest that some parameters are zero …
ARIMA). 

V. Claims 7 and 15 are not suggested by the references.
Argument 10
Applicant respectfully submits claims 7 and 15 are not obvious for the reasons given for claims 1 and 10, respectively. Moreover, the Zhang reference, whether taken alone or in combination with other references, does not suggest claims 7 and 15.
Examiner response:
Examiner respectfully disagrees.  The Zhang reference, in combination with other references, does suggest claims 7 and 15.

VI. Claim 16 is not suggested by the references.
Claim 16 arguments are persuasive.  Therefore claims 16-20 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 270-7146 or facsimile transmission (571) 270-8146 or email: ababacar.seck@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABABACAR SECK/Examiner, Art Unit 2122      

 /KAKALI CHAKI/ Supervisory Patent Examiner, Art Unit 2122